Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, submitted on 02/17/2021, with respect to independent claims 1 and 10 have been fully considered but are not persuasive.

Regarding independent claim 1:
Applicant submitted that the combination of Sridhar, Khay-lbbat, and Bark does not teach or suggest sending "a message to the first UE including an explicit instruction to renegotiate the codec rate for the first real-time communication session with the second UE to a lower codec rate supported by both the first UE and the second UE," as recited in amended claim 1. See Remarks 12-14. The Examiner respectfully disagrees.
Explicit Congestion Notification ECN to prompt a UE sending data via an eNB experiencing congestion to reduce the amount of data being sent by reducing a codec rate being used to send voice data, or reducing a maximum codec rate being used to send video data. The use of ECNs to prompt codec rate adaptation is discussed in the 3GPP 23.860 specification. (Sridhar, [0036]).
Sridhar discloses that a first eNB determines that a third UE and a fourth UE are two UEs currently participating in a voice call via the first eNB that have subscriber priority levels lower than that of a first UE. The first eNB sends an ECN-CE marked packet (i.e. message with an explicit instruction) to the fourth UE. After receiving the ECN-CE marked packet, the fourth UE determines whether or not to request a codec rate change from the third UE. The fourth UE sends a rate adaptation request (i.e., renegotiate a lower codec rate for the real-time communication session) to the third UE to lower the codec rate it uses to send voice data packets to the fourth UE. (Sridhar, [0061-0062]).
Therefore, Sridhar clearly discloses that the eNB sends a packet with an explicit instruction (ECN-CE) to UE4 in order to renegotiate the codec rate being used with UE3 to a lower codec rate.

Regarding independent claim 10:
Applicant submitted that the combination of Sridhar, Khay-lbbat, and Bark does not teach or suggest "the one or more network conditions including a utilization level of the base station," as recited in amended claim 10. See Remarks 14-15. The Examiner respectfully disagrees.
Sridhar discloses that when the resources required to meet demands of the UEs communicating with the first eNB meet or exceed the amount of resources available to the first eNB, congestion results and data packets may be dropped by the first eNB experiencing congestion. The first eNB is capable of notifying UEs when congestion is being experienced, and may generate an indication of existing or approaching congestion using an explicit congestion notification (ECN). The ECN may be used to prompt a UE sending data via the eNB experiencing congestion to reduce a codec rate being used to send voice data. First eNB detects congestion and sends an ECN-CE marked packet to the fourth UE. (Sridhar, [0035-0036], [0061]).
Therefore, Sridhar discloses that the network condition comprises congestion level at the eNB, which depicts a state of the eNB where resources to meet demands of the UEs communicating with the eNB exceed the amount of resources available to the eNB. i.e. higher utilization level at the eNB.

Regarding independent claim 16:
Applicant’s arguments with respect to independent claim 16 have been considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 depend from claim 3 which has been currently canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10-11, 14, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et a. (US 20130194937) in view of Khay-Ibbat et al. (US 20150092575) and further in view of Bark et al. (US 20020082023).

Regarding claim 1, Sridhar discloses a method, comprising:
(FIG. 3B, first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124. The third UE 126 and the fourth UE 128 are also participating in a voice call, the fourth UE 128 is associated with the first eNB 110A. The first UE 122, the second UE 124, the third UE 126, the fourth UE 128 and the first eNB 110A each support ECN; [0060]);
monitoring, by the base station, one or more network conditions during the plurality of real-time communication sessions (FIG. 3B, first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]);
determining, by the base station, that at least one of the one or more network conditions has met a threshold (When the resources required to meet demands of the UEs communicating with the first eNB 110A meet or exceed the amount of resources available to the first eNB 110A, congestion results and data packets may be dropped by the first eNB 110A experiencing congestion; [0035].
second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]); 
in response to determining that the at least one of the one or more network conditions has met the threshold, selecting, by the base station, a first UE out of the plurality of UEs, wherein the base station selects the first UE to lower a codec rate in (the first eNB 110A detects congestion on the downlink channel to the second UE 124. Then, instead of sending the ECN-CE marked packet 220 to the second UE 124, the first eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128; [0061].
If an eNB that supports ECN detects congestion on the downlink for a voice or video user, the eNB may designate ECT-marked downlink packets with the "ECN-CE" code point to indicate "congestion experienced". The ECN-CE marked packet indicates to the MTSI client receiving the packet that it may be necessary to request new codec rates for the sender of the packet. If the receiving MTSI client determines a rate request is necessary, the receiving MTSI client sends a rate request to the sending MTSI client requesting the sending MTSI client to use a lower transmission rate; [0037]),
based at least in part on one or more of: the codec rate in use by the first UE, or at least one of the one or more network conditions that is associated with the first UE (first eNB 110A determines whether or not there is another UE that is better suited to experience a decreased codec rate than the first UE 122. For example, the first eNB 110A may obtain information regarding the subscriber priority level of each of the first through fourth UEs 122.about.128 according to known methods. The first eNB 110A then uses the subscriber priority level information to determine that the third UE 126 and the fourth UE 128 are two UEs currently participating in a voice call via the first eNB 110A that have subscriber priority levels lower than that of the first UE 122; [0061]); and
 (use of Explicit Congestion Notification ECN to prompt a UE sending data via an eNB experiencing congestion to reduce the amount of data being sent by reducing a codec rate being used to send voice data, or reducing a maximum codec rate being used to send video data. The use of ECNs to prompt codec rate adaptation is discussed in the 3GPP 23.860 specification; [0036].
eNB 110A determines that the third UE 126 and the fourth UE 128 are two UEs currently participating in a voice call via the first eNB 110A that have subscriber priority levels lower than that of the first UE 122. Then, eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128. After receiving the ECN-CE marked packets 225, the fourth UE 128 determines whether or not to request a codec rate change from the sender of the ECN-CE marked voice packet, the third UE 126. The fourth UE 128 determines that a rate change is needed. Accordingly, the fourth UE 128 sends a rate adaptation request 235 to the third UE 126. In response, the third UE 126 lowers the codec rate it uses to send voice data packets to the fourth UE 128; [0061-0062]).
Sridhar does not expressly disclose tracking, by a base station of a network, a plurality of codec rates in use during a plurality of real-time communication sessions over the network, and renegotiate a codec rate for a first real-time communication 
In an analogous art, Khay-Ibbat discloses renegotiate a codec rate for a first real-time communication session based on lists of supported codec rates exchanged between a first UE and a second UE during setup of the first real-time communication session (Establishment of the first codec rate can include negotiation between the wireless communication 102 and the second communication device 104 in accordance with a protocol that can be used by devices participating in a call to establish an initial codec rate. The first codec rate can be a rate of an adaptive multi -rate (AMR) audio codec that can be used to encode audio data in a VoIP call. Switching between codec rates for an AMR audio codec during a call in response to a change in channel quality; [0064-0065]
The wireless communication device 102 requesting a codec rate change from the first codec rate to a second codec rate in response to the channel quality satisfying the threshold; [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Khay-Ibbat to the system of Sridhar in order to provide higher quality of experience during a call by adapting the codec rate of the call according to channel conditions (Khay-Ibbat; [0004]).
The combination of Sridhar and Khay-Ibbat does not expressly disclose tracking, by a base station of a network, a plurality of codec rates in use during a plurality of real-time communication sessions over the network.
(base station has the ability to track the number of mobile stations it is servicing, as well as the bit rates associated with each connection. The offered bit rates associated with each mobile station in the cell is monitored (Step 525). Based on measured values of P.sub.DL, the normalized variation of the base station P.sub.DL i.e., variation with respect to the detected number of users and their offered bit rates, is determined; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bark to the system of Sridhar and Khay-Ibbat in order to improve the accuracy of congestion detection and relief and to enhance a system’s capacity (Bark; [0007]).

Regarding claim 6, the combination of Sridhar, Bark, and Khay-Ibbat, particularly Sridhar discloses wherein the one or more network conditions include one or more of: radio conditions associated with connections between the plurality of UEs and the base station, or a utilization level of the base station (FIG. 2, the first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0039]).

Regarding Claim 10, the claim is interpreted and rejected for the reasons cited in claim 1. Furthermore, the combination of Sridhar, Khay-lbbat, and Bark, specifically (when the resources required to meet demands of the UEs communicating with the first eNB meet or exceed the amount of resources available to the first eNB, congestion results and data packets may be dropped by the first eNB experiencing congestion. The first eNB is capable of notifying UEs when congestion is being experienced, and may generate an indication of existing or approaching congestion using an explicit congestion notification (ECN). The ECN may be used to prompt a UE sending data via the eNB experiencing congestion to reduce a codec rate being used to send voice data. First eNB detects congestion and sends an ECN-CE marked packet to the fourth UE; [0035-0036], [0061]).

Regarding claim 11, the combination of Sridhar, Bark, and Khay-Ibbat, particularly Sridhar discloses wherein the message includes an explicit instruction to the first UE to renegotiate with the second UE to lower the codec rate (the first eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128. After receiving the ECN-CE marked packets 225, the fourth UE 128 determines whether or not to request a codec rate change from the sender of the ECN-CE marked voice packet, the third UE 126, according to known methods. In the example illustrated in FIG. 3, the fourth UE 128 determines that a rate change is needed. Accordingly, the fourth UE 128 sends a rate adaptation request 235 to the third UE 126. In response, the third UE 126 lowers the codec rate it uses to send voice data packets to the fourth UE 128; [0061-0062]).

Regarding claim 14, the combination of Sridhar, Bark, and Khay-Ibbat, particularly Sridhar discloses wherein the one or more network conditions include radio conditions associated with connections between the plurality of UEs and the base station (FIG. 2, the first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0039]).

Regarding claim 24, the combination of Sridhar, Bark, and Khay-Ibbat, particularly Sridhar discloses wherein the base station selects the first UE, out of the plurality of UEs, to lower the codec rate based on one or more of: a first comparison of radio conditions associated with a connection between the first UE and the base station and radio conditions associated with one or more other connections between the base station and one or more other UEs of the plurality of UEs, or a second comparison of the codec rate in use by the first UE and codec rates in use by the one or more other UEs of the plurality of UEs (the process of reducing the codec rate of a given voice user does not consider information available on the first eNB 110A regarding other users, such as whether they are high priority voice users or guaranteed bit rate (GBR) video users (e.g., paying users), or lower priority voice or data users (e.g., non-paying users). Accordingly, subscribers with gold subscriber priority levels may be subscribers who pay a higher fee for a quality of experience (QoE) higher than subscribers having silver and bronze subscriber priority levels users; [0047].
the third UE 126 responds to the rate adaptation request by using a lower, less data intensive, codec rate to send subsequent voice data to the fourth UE 128, the overall amount of data being handled in the wireless communications network 100 by the first eNB 110A may be reduced. Accordingly, overall congestion experienced by UEs in communication with the first eNB 110A may be reduced. Accordingly, a reduction in congestion may be achieved without requiring the UE associated with the higher subscriber priority level, the first UE 122, to assume a lower codec rate and generate voice packets having a lower level of fidelity, thus lowering the QoE for the first UE 122 and the second UE 124; [0063]).

Regarding claim 26, the combination of Sridhar, Khay-Ibbat, and Bark, particularly Sridhar discloses wherein the base station selects the first UE, out of the plurality of UEs, to lower the codec rate based on the one or more network conditions indicating that a utilization level of the base station is above the threshold (When the resources required to meet demands of the UEs communicating with the first eNB 110A meet or exceed the amount of resources available to the first eNB 110A, congestion results and data packets may be dropped by the first eNB 110A experiencing congestion; [0035].
second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]).
Claims 4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Khay-Ibbat and Bark, and further in view of Marinier et al. (US 20090190527).

Regarding claim 4, the combination of Sridhar, Khay-Ibbat, and Bark does not expressly disclose wherein the message is a media access control (MAC) layer reconfiguration message indicating at least one of an error correction or error detection reconfiguration. 
In an analogous art, Marinier discloses wherein the message is a media access control (MAC) layer reconfiguration message indicating at least one of an error correction or error detection reconfiguration (WTRU selects an AMR codec mode based on a target HARQ block error rate BLER signaled by the network; [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Marinier to the system of Sridhar, Bark, and Khay-Ibbat in order to enable efficient control of AMR data rate when CS voice is transmitted over E-DCH, thus extending uplink voice coverage (Marinier; [0015]).

Regarding claim 12, the combination of Sridhar, Bark, and Khay-Ibbat does not expressly disclose wherein a type of the message indicates an implicit instruction to the first UE to renegotiate with the second UE to lower the codec rate.
In an analogous art, Marinier discloses wherein a type of the message indicates an implicit instruction to the first UE to renegotiate with the second UE to lower the (The metrics used by the WTRU 210 may include one or more of the following: the target HARQ BLER (signaled by the network through new RRC signaling) or any function or combination of the above metrics. Once the WTRU 210 collects the metrics, the WTRU 210 may be configured to use the metrics to select an AMR codec bit -rate; [0037, 0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Marinier to the system of Sridhar, Bark, and Khay-Ibbat in order to enable efficient control of AMR data rate when CS voice is transmitted over E-DCH, thus extending uplink voice coverage (Marinier; [0015]).

Regarding claim 13, the combination of Sridhar, Khay-Ibbat, Marinier, and Bark, particularly Marinier discloses wherein the message is a media access control (MAC) layer reconfiguration message indicating at least one of an error correction or error detection reconfiguration (WTRU selects an AMR codec mode based on a target HARQ block error rate BLER signaled by the network; [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Marinier to the system of Sridhar, Bark, and Khay-Ibbat in order to enable efficient control of AMR data rate when CS voice is transmitted over E-DCH, thus extending uplink voice coverage (Marinier; [0015]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Khay-Ibbat, Bark, and Marinier and in further view of Rudolf et al. (US 20140362832).

Regarding claim 5, the combination of Sridhar, Khay-Ibbat, Bark, and Marinier does not specifically teach wherein the MAC layer reconfiguration message is a Radio Resource Control (RRC) reconfiguration message indicating a hybrid automatic repeat request (HARO) process change for transmission time interval (TTI) bundling.
In an analogous art, Rudolf discloses wherein the MAC layer reconfiguration message is a Radio Resource Control (RRC) reconfiguration message indicating a hybrid automatic repeat request (HARO) process change for transmission time interval (TTI) bundling (an LTE TTI bundling mode (e.g., a TTI bundling size 4 is illustrated in FIG. 4) may now use a shorter A/N timeline of n+2/n+3. MAC control signaling may be utilized to dynamically configure values for TTI_ BUNDLE_SIZE and/or to set or establish a HARQ/TTI Bundling parameters configuration; [0091, 0107]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Rudolf to the system of Sridhar, Khay-Ibbat, Bark, and Marinier in order to facilitate an increase in available signal energy received by an evolved Node B (eNB) to be used for UL transmission decoding to increase the probability of successful decoding (Rudolf; [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Khay-Ibbat and Bark, and further in view of Rudolf et al. (US 20140362832).

Regarding claim 7, the combination of Sridhar, Bark, and Khay-Ibbat does not expressly disclose wherein the radio conditions are at least one of a signal-to-noise ratio (SNR), a signal-to-interference-plus-noise ratio (SINR), or a Channel Quality Indicator (CQI).
In an analogous art, Rudolf discloses wherein the radio conditions are at least one of a signal-to-noise ratio (SNR), a signal-to-interference-plus-noise ratio (SINR), or a Channel Quality Indicator (CQI) (VoIP packet bundling may be channel quality indicator (CQI) based. For example, VoIP packet bundling may be applied to users which are deemed by the eNB to be in favorable channel conditions; [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Rudolf to the system of Sridhar, Bark, and Khay-Ibbat in order to facilitate an increase in available signal energy received by an evolved Node B (eNB) to be used for UL transmission decoding to increase the probability of successful decoding (Rudolf; [0003]).

Claims 16-17, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Khay-Ibbat and Bark, and in view of Bekiares et al. (US 20130155966).

(eNB may have the structure and operation of the network element 301. Referring to FIG. 3A, the network element 301 may include data bus 359, a transmitting unit 352, a receiving unit 354, a memory unit 356, and a processing unit 358; [0051]), cause the base station to perform operations comprising:
tracking a plurality of real-time communication sessions over the network, by a plurality of user equipments (UEs) connected to the base station (FIG. 3B, first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124. The third UE 126 and the fourth UE 128 are also participating in a voice call, the fourth UE 128 is associated with the first eNB 110A. The first UE 122, the second UE 124, the third UE 126, the fourth UE 128 and the first eNB 110A each support ECN; [0060]);
monitoring one or more network conditions during the plurality of real-time communication sessions (FIG. 3B, first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]);
determining that at least one of the one or more network conditions has met a threshold (When the resources required to meet demands of the UEs communicating with the first eNB 110A meet or exceed the amount of resources available to the first eNB 110A, congestion results and data packets may be dropped by the first eNB 110A experiencing congestion; [0035].
second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]); 
in response to determining that the at least one of the one or more network conditions has met the threshold, selecting a first UE out of the plurality of UEs, wherein the first UE is selected to lower a codec rate in use by the first UE during a first real-time communication session of the plurality of real-time communication sessions (the first eNB 110A detects congestion on the downlink channel to the second UE 124. Then, instead of sending the ECN-CE marked packet 220 to the second UE 124, the first eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128; [0061].
If an eNB that supports ECN detects congestion on the downlink for a voice or video user, the eNB may designate ECT-marked downlink packets with the "ECN-CE" code point to indicate "congestion experienced". The ECN-CE marked packet indicates to the MTSI client receiving the packet that it may be necessary to request new codec rates for the sender of the packet. If the receiving MTSI client determines a rate request is necessary, the receiving MTSI client sends a rate request to the sending MTSI client requesting the sending MTSI client to use a lower transmission rate; [0037]),
based at least in part on at least one of the one or more network conditions that are associated with the first UE (when the resources required to meet demands of the UEs communicating with the first eNB meet or exceed the amount of resources available to the first eNB, congestion results and data packets may be dropped by the first eNB experiencing congestion. The first eNB is capable of notifying UEs when congestion is being experienced, and may generate an indication of existing or approaching congestion using an explicit congestion notification (ECN). The ECN may be used to prompt a UE sending data via the eNB experiencing congestion to reduce a codec rate being used to send voice data; [0035-0036] 
eNB 110A detects congestion on the downlink channel to the second UE. eNB 110A then uses the subscriber priority level information to determine that the third UE 126 and the fourth UE 128 have subscriber priority levels lower than that of the first UE 122. Then, first eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128; [0061]); and
sending a message, during the first real-time communication session, to the first UE that instructs the first UE to renegotiate the codec rate for the first real-time communication session with the second UE to a lower codec rate supported by both the first UE and the second UE  (use of Explicit Congestion Notification ECN to prompt a UE sending data via an eNB experiencing congestion to reduce the amount of data being sent by reducing a codec rate being used to send voice data, or reducing a maximum codec rate being used to send video data. The use of ECNs to prompt codec rate adaptation is discussed in the 3GPP 23.860 specification; [0036].
eNB 110A determines that the third UE 126 and the fourth UE 128 are two UEs currently participating in a voice call via the first eNB 110A that have subscriber priority levels lower than that of the first UE 122. Then, eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128. After receiving the ECN-CE marked packets 225, the fourth UE 128 determines whether or not to request a codec rate change from the sender of the ECN-CE marked voice packet, the third UE 126. The fourth UE 128 determines that a rate change is needed. Accordingly, the fourth UE 128 sends a rate adaptation request 235 to the third UE 126. In response, the third UE 126 lowers the codec rate it uses to send voice data packets to the fourth UE 128; [0061-0062]).
Sridhar does not expressly disclose tracking a plurality of codec rates in use during a plurality of real-time communication sessions over the network; the one or more network conditions including at least one of a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR), and renegotiate a codec rate for a first real-time communication session based on lists of supported codec rates exchanged between a first UE and a second UE during setup of the first real-time communication session. 
In an analogous art, Khay-Ibbat discloses the one or more network conditions including at least a channel quality (Switching between codec rates for an AMR audio codec during a call in response to a change in channel quality; [0065]
The wireless communication device 102 requesting a codec rate change from the first codec rate to a second codec rate in response to the channel quality satisfying the threshold; [0069]), and 
renegotiate a codec rate for a first real-time communication session based on lists of supported codec rates exchanged between a first UE and a second UE during (Establishment of the first codec rate can include negotiation between the wireless communication 102 and the second communication device 104 in accordance with a protocol that can be used by devices participating in a call to establish an initial codec rate. The first codec rate can be a rate of an adaptive multi -rate (AMR) audio codec that can be used to encode audio data in a VoIP call. Switching between codec rates for an AMR audio codec during a call in response to a change in channel quality; [0064-0065]
The wireless communication device 102 requesting a codec rate change from the first codec rate to a second codec rate in response to the channel quality satisfying the threshold; [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Khay-Ibbat to the system of Sridhar in order to provide higher quality of experience during a call by adapting the codec rate of the call according to channel conditions (Khay-Ibbat; [0004]).
The combination of Sridhar and Khay-Ibbat does not expressly disclose tracking, by a base station of a network, a plurality of codec rates in use during a plurality of real-time communication sessions over the network, and the channel quality is one of a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR).
In an analogous art, Bark discloses tracking, by a base station of a network, a plurality of codec rates in use during a plurality of real-time communication sessions over the network (base station has the ability to track the number of mobile stations it is servicing, as well as the bit rates associated with each connection. The offered bit rates associated with each mobile station in the cell is monitored (Step 525). Based on measured values of P.sub.DL, the normalized variation of the base station P.sub.DL i.e., variation with respect to the detected number of users and their offered bit rates, is determined; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bark to the system of Sridhar and Khay-Ibbat in order to improve the accuracy of congestion detection and relief and to enhance a system’s capacity (Bark; [0007]).
The combination of Sridhar, Bark, and Khay-Ibbat does not expressly disclose the channel quality is one of a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR).
In an analogous art, Bekiares discloses the channel quality is one of a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR) (Wireless connection quality may be measured as the signal-to-noise ratio (SNR) as determined by the receiver (i.e., a BS or UE) of a wireless signal. SNR may refer to the SNR as determined by either a BS or a UE. In LTE networks, SNR information is typically known only to the base station 106 and the UEs 102, 104, and 108; [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bekiares to the system of Sridhar, Khay-Ibbat, and Bark in order to enable adequate sharing of network resources amongst the connected user equipment according to their respective wireless connection quality (Bekiares; [0018]).

Regarding claim 17, the combination of Sridhar, Khay-Ibbat, Bekiares, and Bark, particularly Sridhar discloses wherein the message includes an explicit instruction to the first UE to renegotiate with the second UE to lower the codec rate (use of Explicit Congestion Notification ECN to prompt a UE sending data via an eNB experiencing congestion to reduce the amount of data being sent by reducing a codec rate being used to send voice data, or reducing a maximum codec rate being used to send video data. The use of ECNs to prompt codec rate adaptation is discussed in the 3GPP 23.860 specification; [0036].
eNB 110 sends an ECN-CE marked packet 225 to the fourth UE 128. After receiving the ECN-CE marked packets 225, the fourth UE 128 determines whether or not to request a codec rate change from the sender of the ECN-CE marked voice packet, the third UE 126. The fourth UE 128 determines that a rate change is needed. Accordingly, the fourth UE 128 sends a rate adaptation request 235 to the third UE 126. In response, the third UE 126 lowers the codec rate it uses to send voice data packets to the fourth UE 128; [0061-0062]).

Regarding claim 19, the combination of Sridhar, Khay-Ibbat, Bekiares, and Bark, particularly Sridhar discloses wherein the one or more network conditions include one or more of: wherein the one or more network conditions include one or more of: radio conditions associated with connections between the plurality of UEs and the base station, or a utilization level of the base station (FIG. 2, the first UE 122 and the second UE 124 are participating in a voice call, the second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0039]).

Regarding claim 25, the combination of Sridhar, Bark, and Khay-Ibbat does not expressly disclose wherein the one or more network conditions include a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR).
In an analogous art, Bekiares discloses wherein the one or more network conditions include a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR) (Wireless connection quality may be measured as the signal-to-noise ratio (SNR) as determined by the receiver (i.e., a BS or UE) of a wireless signal. SNR may refer to the SNR as determined by either a BS or a UE. In LTE networks, SNR information is typically known only to the base station 106 and the UEs 102, 104, and 108; [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bekiares to the system of Sridhar, Khay-Ibbat, and Bark in order to enable adequate sharing of network resources amongst the connected user equipment according to their respective wireless connection quality (Bekiares; [0018]).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Khay-Ibbat, Bekiares, and Bark, and further in view of Marinier et al. (US 20090190527).

In an analogous art, Marinier discloses wherein the message is a media access control (MAC) layer reconfiguration message indicating at least one of an error correction or error detection reconfiguration, which implicitly instructs the first UE to renegotiate with the second UE to lower the codec rate (WTRU selects an AMR codec mode based on a target HARQ block error rate BLER signaled by the network; [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Marinier to the system of Sridhar, Bark, Bekiares, and Khay-Ibbat in order to enable efficient control of AMR data rate when CS voice is transmitted over E-DCH, thus extending uplink voice coverage (Marinier; [0015]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Khay-Ibbat and Bark and further in view of Frenger et al. (US 7178089).

Regarding claim 21, the combination of Sridhar, Khay-Ibbat, and Bark, particularly Sridhar discloses wherein the base station selects the first UE, out of the (the first eNB 110A detects congestion on the downlink channel to the second UE 124, the first eNB changes the code point of one or more of the voice packets to the ECN-CE code point, and sends the one or more ECN-CE marked packets 220 to the UE 124. The first eNB 110A may determine that the downlink channel to the second UE 124 is still congested. Accordingly, the first eNB 110 may, again, change the code point of the voice packets to the ECN-CE code point, and send one or more ECN-CE marked packets 250 to the second UE 124; [0040]).
The combination of Sridhar, Khay-Ibbat, and Bark does not expressly disclose lowering the codec rate based on the one or more network conditions indicating that radio conditions associated with a connection between the first UE and the base station are poorer than other radio conditions associated with one or more other connections between the base station and one or more other UEs of the plurality of UEs.
In an analogous art, Frenger discloses lowering the codec rate based on the one or more network conditions indicating that radio conditions associated with a connection between the first UE and the base station are poorer than other radio conditions associated with one or more other connections between the base station and one or more other UEs of the plurality of UEs (Mobile terminals close to the base station (presumably experiencing a high channel quality) may be assigned a higher order modulation that provides higher bit rates. A lower order modulation offering a lower bit rate may be employed for communications zenith mobile terminals farther away from the base station (presumably experiencing lower channel quality). Similarly, when the channel quality is relatively good, higher coding rates (i.e., less redundancy) may be employed. Lower coding rates (i.e., more redundancy) may be employed for lower channel quality conditions. The underlying assumption is that the maximum data rate reasonably supported for each mobile terminal, (i.e., the maximum data rate under the current radio channel conditions to meet a certain performance standard such as a maximum bit error rate), depends on the channel quality experienced by the mobile terminal; Col.9, para. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Frenger to the system of Sridhar, Khay-Ibbat, and Bark in order to provide adaptive modulation and/or coding format to match the current channel quality, and thus improve the overall system capacity (Frenger; Col.9, para. 3).

Regarding claim 22, the combination of Sridhar, Khay-Ibbat, and Bark, particularly Sridhar discloses wherein the base station selects the first UE, out of the plurality of UEs, to lower the codec rate based on the one or more network conditions indicating that: a utilization level of the base station is above the threshold (When the resources required to meet demands of the UEs communicating with the first eNB 110A meet or exceed the amount of resources available to the first eNB 110A, congestion results and data packets may be dropped by the first eNB 110A experiencing congestion; [0035].
second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]).
The combination of Sridhar, Khay-Ibbat, and Bark does not expressly disclose lowering the codec rate based on the one or more network conditions indicating that radio conditions associated with a connection between the first UE and the base station are better than other radio conditions associated with one or more other connections between the base station and one or more other UEs of the plurality of UEs.
In an analogous art, Frenger discloses lowering the codec rate based on the one or more network conditions indicating that radio conditions associated with a connection between the first UE and the base station are better than other radio conditions associated with one or more other connections between the base station and one or more other UEs of the plurality of UEs (Mobile terminals close to the base station (presumably experiencing a high channel quality) may be assigned a higher order modulation that provides higher bit rates. A lower order modulation offering a lower bit rate may be employed for communications zenith mobile terminals farther away from the base station (presumably experiencing lower channel quality). Similarly, when the channel quality is relatively good, higher coding rates (i.e., less redundancy) may be employed. Lower coding rates (i.e., more redundancy) may be employed for lower channel quality conditions. The underlying assumption is that the maximum data rate reasonably supported for each mobile terminal, (i.e., the maximum data rate under the current radio channel conditions to meet a certain performance standard such as a maximum bit error rate), depends on the channel quality experienced by the mobile terminal; Col.9, para. 3).
UEs at the center the cell would experience a higher channel quality than UEs at  the edge of the cell, but also would experience a lesser channel quality than UEs closer to the base station. A lower bit rate may be employed for these UEs (e.g. in case of congestion in DL and/or UL) compared to the ones close to the base station. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Frenger to the system of Sridhar, Khay-Ibbat, and Bark in order to provide adaptive modulation and/or coding format to match the current channel quality, and thus improve the overall system capacity (Frenger; Col.9, para. 3).

Regarding claim 23, the combination of Sridhar, Khay-Ibbat, and Bark, particularly Sridhar discloses wherein the base station selects the first UE, out of the plurality of UEs, to lower the codec rate based on: the one or more network conditions indicating that a utilization level of the base station is above the threshold (When the resources required to meet demands of the UEs communicating with the first eNB 110A meet or exceed the amount of resources available to the first eNB 110A, congestion results and data packets may be dropped by the first eNB 110A experiencing congestion; [0035].
second UE 124 is associated with the first eNB 110A, and the first eNB 110A detects congestion in the downlink to the second UE 124; [0060]).

In an analogous art, Frenger discloses lowering the codec rate based on the codec rate in use by the first UE being higher than codec rates in use by one or more other UEs of the plurality of UEs (Mobile terminals close to the base station (presumably experiencing a high channel quality) may be assigned a higher order modulation that provides higher bit rates. A lower order modulation offering a lower bit rate may be employed for communications zenith mobile terminals farther away from the base station (presumably experiencing lower channel quality). Similarly, when the channel quality is relatively good, higher coding rates (i.e., less redundancy) may be employed. Lower coding rates (i.e., more redundancy) may be employed for lower channel quality conditions. The underlying assumption is that the maximum data rate reasonably supported for each mobile terminal, (i.e., the maximum data rate under the current radio channel conditions to meet a certain performance standard such as a maximum bit error rate), depends on the channel quality experienced by the mobile terminal; Col.9, para. 3).
UEs at the center the cell would experience a higher channel quality (and higher codec rate) than UEs at  the edge of the cell. When these UEs experience congestion in DL/UL, a lower bit rate may be employed for these UEs by the base station. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Frenger to the system (Frenger; Col.9, para. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413